Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/7/20 is acknowledged.
No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear seat overlapping the seat bottom of the jump seat when in the first position of claim 8 in conjunction with that which is newly recited in claim 1; the bottom of the jump seat having an uppermost position which is lower than an uppermost position of the seat bottom of the rear seats of claim 9 in conjunction with that which is newly set forth in claim 1; the alignment members of claim 28 which locate the seat backs relative to the seat bottoms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment/Specification
The amendment filed 12/1/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added limitations of claim 1 (which are apparently directed to the embodiment of FIGS. 3-5) in conjunction with that which is recited in claims 8-9 (the overlaps which is apparently shown in the embodiment of FIG.13) constitutes new matter as no embodiment is anticipated which includes all of the features newly recited.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 13-24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 8-9, it is now unclear how the vehicle can include all of the limitations of claims 1 as well as those of claims 8-9, namely how the jump seat comprising a seat bottom, and the seat bottom of the jump seat is movable in a longitudinal direction between a third position where the longitudinal middle point of the seat bottom of the jump seat is located in front of a frontmost portion of the rear seats and a fourth position where the middle point of the seat bottom of the jump seat is behind the frontmost portion of the rear seats AND where the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (claim 8) or where the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat (claim 9). Further explanation is requested. For the purposes of examination on the merits the claims will be treated as best understood.
Claim 13 recites the limitation "a first position" in line 7 and “a second position” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “alignment members” where the specification discloses alignment posts 576 and alignment apertures 592. However, the specific recitation that the alignment members locate seat backs relative to seat bottoms is awkward and confusing as the alignment posts provided do not function in this manner but are set forth to align posts of the rear frame tube 562 with the seat bottom 532 and not the seat back as recited. Further explanation is requested. The claim will be examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-27, 28, as best understood, 29, 31-33 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Mather (2014/0077536). 
For claim 25, Mather discloses a vehicle, comprising: 
a frame (inherent, seats are attached to vehicle body frame) comprising a front seating frame portion and a rear seating frame portion; 
a plurality of seats, comprising at least two front seats (34) supported by the front seating frame portion and at least two rear seats (36) supported by the rear seating frame portion; 
the rear seats comprising a seat bottom and a seat back, 
wherein the seat bottom is rotatable (FIGS.2-4) relative to the rear seating frame portion and independent of the seat back and the seat backs are movable relative to the frame.
Mather further disclose the seat backs are removably coupled to the frame as seen where seat backs (40) are locked via locking mechanism (not shown). 
For claim 27, the seat backs are latched to a portion of the frame.
For claim 28, as best understood, the seat bottoms have alignments members (FIG.8) which locate them relative to the seat base.  
For claim 29, further comprising a rear jump seat (middle portion) positioned intermediate the two rear seats.  
For claim 31, the rear seating frame portion comprises a front transverse support (part to which seats are hinged) to which a front of the seat bottom is hinged (FIGS.2-4), wherein the seat bottom rotates forwardly.  
For claim 32, the rear seating frame portion includes a seating pan (80) which supports the seat bottoms when in the seating position.  
For claim 33, the seat bottoms include a lower side surface, which when open, cooperate with a top surface of the seating pan to define a storage surface (80).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122 in view of Scheinberg (2009/0072572). 
For claim 1, FR 2889122 (FR ‘122) discloses a vehicle, comprising: 
a frame, a plurality of seats, comprising at least two front seats (inherent, not shown), at least two rear seats (30,30), and a rear jump seat (20) positioned intermediate the two rear seats; 
the jump seat comprising a seat back (12) which is positioned rearwardly of the rear seats (FIG.3, where the translation states that the “whole of the middle seat 20” can be “pulled out from behind the row of seats” [page 3] and thus is removed; as a PHOSITA understands the whole of the seat can presumably be stored or positioned within the trunk of the vehicle rearward of the rear seats), and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat (FIGS.7-9), and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed (FIGS.1-3).  
Moreover, FR 122 discloses that the jump seat comprising a seat bottom (27) movable in a longitudinal direction between 
a third position where a front point of the seat bottom of the jump seat is located in front of a frontmost portion of the rear seats (FIGS.8-9) and 
a fourth position where a middle point of the seat bottom of the jump seat is behind the frontmost portion of the rear seats (FIG.7).
FR 122 lacks the third position providing the middle point of the seat bottom of the jump seat located in front of a frontmost portion of the rear seats, a feature taught by Scheinberg as seen in FIG. 6 where seat (22) includes a middle portion forward of a frontmost portion of the rear seats (20,24). 
It would have been obvious to one of ordinary skill in the art to have provided the jump seat bottom of FR 122 movable to a position in front of a frontmost portion of the rear seats as taught by FR 122 in order to improve hauling versatility. 
For claim 2, the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIGS.4-6 where jump seat is removed and can be raised relative rear seats).  

For claim 6, the seat bottom of the jump seat is also defined as a console.  
For claim 7, the rear seats comprise seat backs and seat bottoms and the seat bottoms (11) are coupled to a panel (bottom of inverted seats, FIG.10) which rotates about a front edge thereof to position the seat bottoms in a downwardly facing position (FIG.10).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122, as modified with respect to claim 2 above, and in view of the well known prior art. 
For claim 5, FR ‘122, as modified, lacks the console (27) the seat bottom of the jump seat being also defined as a cooler.
The well known prior art provides for coolers within vehicle consoles to keep perishable items safe. It would have been obvious to one of ordinary skill in the art to have adapted the console (27) of FR ‘122, as modified, to be a cooler as recited and provided by the well known prior art in order to accomplish the same. 
	Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 

Claims 8-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over FR 122, as modified above and further in view of GB ‘313. 
FR 122, as modified, lacks the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (claim 8) and the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat (claim 9).  
GB ‘313 discloses a vehicle, comprising: a frame, a plurality of seats, comprising at least two front seats (7,8), at least two rear seats (11,13), and a rear jump seat (12) positioned intermediate the two rear seats; the jump seat comprising a seat back (12b) which is positioned rearwardly of the rear seats (Fig.14d and 15), and the rear seats being movable laterally between a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat, and a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed.  The rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIG.14a).  
For claim 8, GB ‘313 teaches the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom and the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (Fig.14c and 14d).  
For claim 9, the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat.  
. 

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122 in view of Brothers et al. (5269589). 
For claim 13, FR 2889122 (FR ‘122) discloses a vehicle, comprising: 
a frame, a plurality of seats, comprising at least two front seats (inherent, not shown) and at least two rear seats (30,30), the rear seats being movable laterally between a first position where the rear seats are proximate to each other and a second position where the rear seats are spaces apart from each other;
the rear seats comprising seat backs and seat bottoms (as shown in the figures), and 
the seat back being coupled to a seat bottom at a first position and
an upper portion of the seat back being removably coupled to the frame at a second position via bolts (13). 
In other words, FR 122 discloses a rear jump seat (20) positioned intermediate the two rear seats; the jump seat comprising a seat back (12) which is positioned rearwardly of the rear seats (FIGS.7-9), and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat (FIGS.7-9), and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed (FIGS.1-3).  
For claim 13, FR 122 lacks the seat back being removably coupled to the seat bottom, a feature taught by Brothers et al. (5269589) where seat back assembly is secured to seat cushion assembly which may or may not be joined in hinged relation to one another. 
It would have been obvious to one of ordinary skill in the art to have provided a removable seat back as taught by Brothers et al. for the rear seats of FR 122 in order to improve hauling versatility. 
For claim 14, further comprising a rear jump seat (20) positioned intermediate the two rear seats.  
For claim 15, the rear seats comprise seat backs and seat bottoms, and the jump seat comprises a seat back which is positioned rearwardly of the rear seats (FIGS.7-9); and the rear seats generally covering the seat back of the jump seat in the first position and the seat back of the jump seat is exposed in the second position (FIGS.1-3).  
For claims 2 and 16, the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIGS.4-6).  
For claims 3 and 17, the seat bottom (27) of the jump seat is movable longitudinally to a position forward of the seat bottoms of the rear seats (FIG.9).  
For claims 4 and 18, the seat bottom of the jump seat slides along a longitudinally extending track (28,28).  
.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122, as modified, as applied to claim 16 above, and in view of the well known prior art. 
For claim 19, FR ‘122, as modified, lacks the console (27) the seat bottom of the jump seat being also defined as a cooler.
The well known prior art provides for coolers within vehicle consoles to keep perishable items safe. It would have been obvious to one of ordinary skill in the art to have adapted the console (27) of FR ‘122, as modified, to be a cooler as recited and provided by the well known prior art in order to accomplish the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 

Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘122 in view of Brothers et al. 
For claim 13, FR 2889122 (FR ‘122) discloses a vehicle as previously set forth above with regard to claim 13. The vehicle comprising: 
a frame, a plurality of seats, comprising at least two front seats (inherent, not shown), at least two rear seats (30,30), and a rear jump seat (20) positioned intermediate the two rear seats; 
the jump seat comprising a seat back (12) which is positioned rearwardly of the rear seats (FIGS.7-9), and the rear seats being movable laterally between 
a first position where the rear seats are proximate to each other and generally covering the seat back of the jump seat (FIGS.7-9), and 
a second position where the rear seats are spaced apart from each other and the seat back of the jump seat is exposed (FIGS.1-3).  
For claim 13, FR 122 lacks the seat back being removable from the seat bottom, a feature taught by Brothers et al. (5269589) where seat back assembly is secured to seat cushion assembly which may or may not be joined in hinged relation to one another. 
It would have been obvious to one of ordinary skill in the art to have provided a removable seat back as taught by Brothers et al. for the rear seats of FR 122 in order to improve hauling versatility. 
For claim 14, further comprising a rear jump seat (20) positioned intermediate the two rear seats.  
For claim 15, the rear seats comprise seat backs and seat bottoms, and the jump seat comprises a seat back which is positioned rearwardly of the rear seats (FIGS.7-9); and the rear seats generally covering the seat back of the jump seat in the first position and the seat back of the jump seat is exposed in the second position (FIGS.1-3).  
.  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over FR 122, as modified above and further in view of GB ‘313.
For claims 22-23, FR 122 lacks the seat bottom of the rear seat overlapping that of the jump seat when in a first position and lacks an uppermost position of the seat bottom of the jump seat being lower than that of the rear seat as recited. 
GB ‘313 discloses these features, specifically disclosing a vehicle, comprising: 
a frame, a plurality of seats, comprising at least two front seats (7,8) and at least two rear seats (11,13), the rear seats being movable laterally between a first position where the rear seats are proximate to each other and a second position where the rear seats are spaced apart from each other; 
the rear seats comprise seat backs and seat bottoms and 
a rear jump seat is provided intermediate the two rear seats, 
the rear jump seat further comprises a seat bottom, the seat bottom of the jump seat being raised relative to the seat bottoms of the rear seats (FIG.14a).  
For claim 22, the rear seats comprise seat backs and seat bottoms and the jump seat further comprises a seat bottom and the seat bottoms of the rear seat overlap the seat bottom of the jump seat when in the first position (Fig.14d).  
For claim 23, the seat bottom of the jump seat has an uppermost position which is lower than an uppermost position of the seat bottoms of the rear seat.  
It would have been obvious to one of ordinary skill in the art to have adapted FR 122 to allow for the rear jump seat as a whole to be moved downward and rearward as taught by GB 313 in order to allow the rear seats to overlap the jump seat for space savings. 

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10, 30, and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. 

Drawings 
Applicant submits that the limitations of claims 1, 8, and 9 can be found in FIGS.8-9. There is no further response. Examiner is not persuaded by this argument. Specifically, these figures don’t readily show the seat bottoms of the rear seat overlapping the seat bottom of the jump seat in a lateral direction as recited. FIG.8 shows the seat bottom of the jump seat adjacent the rear seat and 
10 
Response to Amendment/Specification 
With regard to the new matter objection, Applicant states that the limitations of claim 1 and claims 8 and 9 are disclosed in at least FIGS. 8 and 9 of the present application. The examiner disagrees as set forth above with respect to the drawings. The new matter objection is maintained. 

Claim Reiections - 35 U.S.C. 112 
With regard to claims 8 and 9, applicant believes these claims are clear without any further explanation. This is not found persuasive and the rejection is maintained. 
11 
Claim Reiections - 35 U.S.C. 103 
Independent Claim ] 
For claim 1, applicant states that FIGS.7-9 of FR ‘122 show the middle seat 20 being removed completely from the vehicle. The examiner, however, notes that the reference states that the middle seat 20 is capable of removal ‘from behind the row of seats’ (bottom of page 3). Therefore, when the middle seat 20 is removed it is done so by pulling the whole of the middle seat rearward presumably into the trunk where it can be positioned and stored and when this occurs the seat back of the jump seat would be positioned rearwardly of the rear seats as recited. 
Moreover, a PHOSITA understands that the trunk space of a vehicle is used to store items and further that after removal of the whole of the middle seat 20 rearward behind the row of rear seats the middle seat can be positioned therebehind thus satisfying the limitations of the claims as broadly recited and interpreted. 
The rejection of claim 1 is hereby maintained.

Independent Claim 13 
For claim 13, applicant states that FR '122 and Brothers, alone or in combination, fail to disclose the seat back being removably coupled to the seat bottom at a first position and an upper portion of the seat back being removably coupled to the frame at a second position, as recited in amended independent claim 13. The examiner disagrees and notes that FR 122 discloses an upper portion of the seat back removably coupled to the frame via bolts 13 as seen in FIG.2. Moreover, Brothers teaches a seat back removably coupled to the seat bottom as recited. As such, the rejection set forth above is maintained. 

Independent Claim 25 
For claim 25, the amendment constituted the new rejections set forth above. 

Claim 2


Claims 5 and 19
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 
A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test).
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claims 6 and 20
Regarding dependent claims 6 and 20, Applicant states that FR '122 discloses a recess in the central support 27 below middle seat 20, but no portion of middle seat 20 acts as a console as recited. Examiner disagrees and notes that the support 27 act as a console because support is in the form of “a parallelpiped hollow block” (see machine translation) serving on the one hand to support the seat and on the other hand serving as a storage space as a recess 29 is formed therein. The rejection is maintained. 

Claim 7 
Regarding dependent claim 7, applicant disagrees with the assessment that FR '122 discloses "the seat bottoms (11) [being] coupled to a panel (bottom of inverted seats, FIG. 10) which rotates about a front edge thereof to position the seat bottoms in a downwardly facing position (FIG. 10)" stating that the entire seat rotates forward such that the seat bottom is in a forwardly facing position, rather than a downwardly facing position. 
However, applicant has not defined what constitutes a downwardly facing position and as such FR ‘122 discloses a downwardly facing position of the seat bottom as broadly interpreted. 

Claim 15 
Regarding claim 15, applicant again argues that FR ‘122 fails to provide the seat back of the jump seat positioned rearwardly of the rear seats. Examiner disagrees and again notes that the 
Moreover, a PHOSITA understands that the trunk space of a vehicle is used to store items and further that after removal of the whole of the middle seat 20 rearward behind the row of rear seats the middle seat can be positioned therebehind thus satisfying the limitations of the claims as broadly recited and interpreted. 

Claim 28
Regarding claim 28, the examiner set forth a new rejection as best understood. With regard to the alignment members, the specification discloses alignment posts 576 and alignment apertures 592. However, the specific recitation that the alignment members locate seat backs relative to seat bottoms is awkward and confusing as the alignment posts provided do not function in this manner but are set forth to align posts of the rear frame tube 562 with the seat bottom 532 and not the seat back as recited. Further explanation is requested. The claim rejection is set forth as best understood. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toth et al. (2005/0035618) discloses a center floor console with range of storage modules. One such module described is that of a “cooler” ([0009]). 
Atkinson (3916639) further discloses an automobile cool and receptacle and the desirability of such for use in a vehicle. 
Finally, Clark et al. (7104580) disclose a floor console for a vehicle where the floor console includes a movable configuration to provide storage space within the vehicle to allow for use of a cooler (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612